JUDGMENT
Restani, Judge:
This case having been submitted for decision and the Court, having sustained in part the results of the remand ordered in Sonco Steel Tube Div. v. United States, 13 CIT 409, 714 F. Supp. 1218 (1989), and plaintiffs having dismissed all remaining counts of their complaint, now, after deliberation,
It is hereby ordered: that the remand results are sustained; that the Department of Commerce shall take appropriate action in conformity with the remand results; and that this action is dismissed.